DETAILED ACTION
This Office action is a response to an Application No. 16/951,426 filed on 11/18/2020 in which claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgement is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d). The certified copies of papers have been placed of record in file.

Drawings
The Examiner contends that the drawings submitted on 11/18/2020 are acceptable for examination proceedings.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 10/17/2021 and 10/18/2021.
Specification
The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
The disclosure is objected to because of the following informalities: the specification recites “ided.mory 604” in ¶ [00122]. For clarity purpose, it is suggested to specify the acronyms or define what the phase meant.
Appropriate correction is required.

Claim Objections
Claims 2-8, 10-18 and 20 are objected to because of the following informalities:
Claims 2-8 and 10-16 recite a contingent limitation not required to be performed by the several recitations of “if” conditional statement. In view of the broadest reasonable interpretation of the claims, MPEP 2111, these limitations may be interpreted in the sense that the limitations occurs when the conditional statement occurs, but also introduces the possibility that the conditional statement may not occur. If the condition for performing the conditional statement is not satisfied, the functionality recited by the statement need not be carried out in order for the claimed functionality to be performed. Since the claim fails to recite any specific limitations regarding the possibility that the conditional statement may not occur, the broadest reasonable interpretation of the claim allows for the possibility wherein no functionality is achieved when the condition statement is not achieved. Thus, the limitation may be optional.
Claim 8 recites a pronoun “its” in line 2. For clarity, it is suggested to change a pronoun word “its” to a positively recited non-pronoun word.
Claim 16 recites a pronoun “its” in line 4. For clarity, it is suggested to change a pronoun word “its” to a positively recited non-pronoun word.
Claim 17 recites “executable” in line 4. Language that suggests or makes optional (i.e., executable) but does not require step to perform or does not limit the scope of the claim to a particular structure or does not limit the scope of the claim or claim limitation(s). Such clauses may render parts of the claim(s) optional (see MPEP 2106 and 2111.04).
Claim 18 recites “a mobile terminal” and “the mobile terminal” in line 2-3 while claim 1 recites “a terminal” in line 1. For clarity and consistency, it is suggested to change to ---the terminal--- assuming all limitations are the same. 
Claim 20 recites “A mobile terminal implementing the data transmission method according to claim 1, further comprising a display screen, wherein” in line 1-2. For clarity, it is suggested to insert the colon ":" after the word “comprising” in order to demarcate the preamble and the body.
Claim 20 recites “A mobile terminal” in line 1 and “the mobile terminal” in line 6 while claim 1 recites “a terminal” in line 1. For clarity and consistency, it is suggested to change to ---the terminal--- assuming all limitations are the same. 
Appropriate corrections are required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a signal quality monitoring component”, “a data packet monitoring component”, and “a network control component” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
The structure or algorithm of “a signal quality monitoring component”, “a data packet monitoring component”, and “a network control component” is/are found in the specification ¶ [00122], “The various device components… may have modular configurations, or are composed of discrete components, but nonetheless can be referred to as ided.mory 604 “portions” in general” and see FIG. 6, memory 604. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 defines the comprises types of adjusting as alternative and the use of “adjusting” to comprise “turning off” or “maintaining” while at the same maintaining independently “turning off” and “maintaining” actions renders unclear the scope of the claim. The lack of clarity is increased as dependent claims independently characterize both “adjusting” and “maintaining”. 
Claims 2-8 and 17-20 are also rejected for the same reason as being indefinite set forth in claim 1 above because they are dependent upon the rejected claim 1 respectively.
Claim 2 recites “adjusting the dual connection mode… if the real-time data packet transmission rate is greater than a first transmission rate threshold” in line 4-6 and less than the first transmission rate threshold” in line 7-10. As per claim 1, the step of “adjusting” comprises turning off… or maintaining the dual connection mode. Thus, it is unclear and contradicted each other in the “if” conditional statement because regardless of the “if” condition statement (i.e., either greater or less than), the outcome/result seems to be performing the step of either maintaining… or turning off the dual connection mode”. For the purpose of examination, Examiner will interpret as best understood.
Claim 6 recites the limitation “the new radio network signal quality” in line 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the first new radio network signal quality threshold” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 9 defines the comprises types of adjust as alternative and the use of “adjust” to comprise “turning off” or “maintaining” while at the same maintaining independently “turning off” and “maintaining” actions renders unclear the scope of the claim. The lack of clarity is increased as dependent claims independently characterize both “adjusting” and “maintaining”.
Claims 10-16 are also rejected for the same reason as being indefinite set forth in claim 9 above because they are dependent upon the rejected claim 9 respectively.
Claim 10 recites “adjust the dual connection mode… if the real-time data packet transmission rate is greater than a first transmission rate threshold” in line 5-7 and “maintain… or turn off the dual connection mode… if the real-time data packet transmission rate is less than the first transmission rate threshold” in line 8-11. As per claim 9, the step of “adjust” comprises turning off… or maintaining the dual connection mode. Thus, it is unclear and contradicted each other in the “if” conditional statement because regardless of the “if” condition statement (i.e., 
Claim 14 recites the limitation “the new radio network signal quality” in line 4-5. There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation “the first new radio network signal quality threshold” in line 6. There is insufficient antecedent basis for this limitation in the claim.
Claim 20 recites the limitation “the terminal data packets” in line 10. There is insufficient antecedent basis for this limitation in the claim.
Appropriate corrections are required.
 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kwok et al. (US 2021/0022073 A1) hereinafter “Kwok”.

Regarding claims 1 and 9, Kwok discloses Claim 1 of a data transmission method, applied to a terminal that uses a dual connection mode of non-standalone (NSA) networking for data transmission (see FIG. 1 and 6; see ¶ [0003] [0012] [0096], the systems, devices, and technique are directed to selecting between various dual connectivity and single connectivity configuration in wireless networks in EN-DC/NSA architecture), and Claim 9 of a data transmission apparatus, applied to a terminal that uses a dual connection mode of non-standalone networking for data transmission (see FIG. 1, UE; see ¶ [0003] [0012] [0096], the systems, devices, and technique are directed to selecting between various dual connectivity and single connectivity configuration in wireless networks in EN-DC/NSA architecture), comprising: a signal quality monitoring component, a data packet monitoring component and a network control component (see ¶ [0083], devices comprise a memory), comprising:
monitoring a network signal quality in the dual connection mode of non-standalone networking, and monitoring a real-time data packet transmission rate of a data packet transmitted and received by the terminal (see FIG. 1 and 6; see ¶ [0014] [0020] [0094-95], determining connection information comprises network information, device information and signal information comprising throughput, RSSI, RSRP, RSRQ, etc.); and
adjusting, based on the network signal quality and the real-time data packet transmission rate, the dual connection mode of non-standalone networking, which comprises turning off the dual connection mode of non-standalone networking (see FIG. 1 and 6; see ¶ [0020] [0098-99], switching/adjusting from NSA connection to SA connection).

Regarding claims 2, 10 and 19, Kwok discloses wherein the adjusting the dual connection mode of non-standalone networking based on the network signal quality and the real-time data packet transmission rate comprises:
adjusting the dual connection mode of non-standalone based on the network signal quality if the real-time data packet transmission rate is greater than a first transmission rate (see FIG. 1 and 6; see ¶ [0020] [0098-99], switching/adjusting from NSA connection to SA connection by comparing to a threshold); and
maintaining the dual connection mode of non-standalone networking or turning off the dual connection mode of non-standalone networking based on the network signal quality if the real-time data packet transmission rate is less than the first transmission rate threshold (see FIG. 1 and 6; see ¶ [0020] [0098-99], switching/adjusting from NSA connection to SA connection by comparing to a threshold).

Regarding claims 3 and 11, Kwok discloses wherein the adjusting the dual connection mode of non-standalone networking based on the network signal quality comprises at least one of:
maintaining the dual connection mode of non-standalone networking if a new radio network signal quality in the dual connection mode of non-standalone networking is greater than a first new radio network signal quality threshold, and a long-term evolution network signal quality in the dual connection mode of non-standalone is greater than a first long-term evolution network signal quality threshold (see FIG. 1 and 6; see ¶ [0020] [0098-99], selecting/maintaining the first connection with simultaneous transmission by comparing to thresholds).

Regarding claims 4 and 12, Kwok discloses further comprising:
turning on the dual connection mode of non-standalone networking before the adjusting the dual connection mode of non-standalone networking based on the network signal quality if the real-time data packet transmission rate is greater than the first transmission rate threshold and (see ¶ [0017-18] [0049], UE can use a NSA connection to connect to the first base station and the second base station before performing the switching procedure).

Regarding claims 5 and 13, Kwok discloses wherein the adjusting the dual connection mode of non-standalone networking based on the network signal quality after adjusting the antenna transmitting power comprises:
turning off the dual connection mode of non-standalone networking if the new radio network signal quality after adjusting the antenna transmitting power is less than the first new radio network signal quality threshold, and the long-term evolution network signal quality after adjusting the antenna transmitting power is less than the first long-term evolution network signal quality threshold (Note: claim 3 recites the limitations as “at least one of” in a selective way. Since Examiner has shown the teaching of at least one step in claim 3 above, the limitation(s) of claim 5 is/are still being met without showing in details).

Regarding claims 6 and 14, Kwok discloses wherein the turning off the dual connection mode of non-standalone networking based on the network signal quality comprises:
turning off the dual connection mode of non-standalone networking if the new radio network signal quality in the dual connection mode of non-standalone networking is less than the first new radio network signal quality threshold (see FIG. 1 and 6; see ¶ [0020] [0095-99], switching/adjusting from NSA connection to SA connection by comparing to thresholds).

Regarding claims 7 and 15, Kwok discloses wherein the adjusting the dual connection mode of non-standalone networking based on the network signal quality and the real-time data packet transmission rate comprises:
turning off the dual connection mode of non-standalone networking if a transmission rate of the data packet transmitted through a new radio network is less than a second transmission rate threshold, and a new radio network signal quality is less than a predetermined network signal quality threshold (see FIG. 1 and 6; see ¶ [0020] [0098-99], switching/adjusting from NSA connection to SA connection by comparing to a threshold).

Regarding claims 8 and 16, Kwok discloses further comprising:
turning on the dual connection mode of non-standalone networking if it is monitored that a cell handover occurs in the terminal, after turning off the dual connection mode of non-standalone networking (see FIG. 1 and 6; see ¶ [0017-18] [0020] [0049] [0100], UE can perform switching/adjusting procedure in a repeated process).

Regarding claim 17, Kwok discloses a data transmission device (see FIG. 1, UE; see ¶ [0012]) implementing the data transmission method according to claim 1 (see Claim 1), comprising:
a processor (see FIG. 5; see ¶ [0083], processor); and
a storage for storing instructions executable by the processor (see FIG. 5; see ¶ [0083], storage),
wherein, the processor is configured to execute operations of the data transmission method (see FIG. 5; see ¶ [0083], processor).
Regarding claim 18, Kwok discloses a non-transitory computer-readable storage medium having stored thereon instructions that, when executed by a processor of a mobile terminal (see ¶ [0087], computer-readable storage media), cause the mobile terminal to execute the data transmission method according to claim 1 (see Claim 1). 

Regarding claim 20, Kwok a mobile terminal implementing the data transmission method according to claim 1 (see Claim 1), further comprising a display screen (see ¶ [0089], a touch-sensitive display), wherein
the dual connection mode comprises a Evolved Universal Terrestrial Radio Access New Radio (EUTRA-NR) Dual Connection (EN-DC) mode for data transmission (see ¶ [0002-03], EN-DC); and
the mobile terminal is configured to automatically and dynamically switch between the EN-DC dual connection and a single 4G network connection based on the network signal quality and the real-time data packet transmission rate, without manually switching networks by users, thereby ensuring effective transmission and reception of the terminal data packets, and avoiding increase in power consumption caused by always relying on the EN-DC dual connection (see ¶ [0023], intelligence switching between various dual connectivity and single connectivity configurations and saving power resources at UE).

Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
Henttonen et al. (US 2019/0200406 A1) entitled: “Signaling for Multiple Radio Access Technology Dual Connectivity in Wireless Network”
Li et al. (EP 3908039 A1) entitled: “Data sending Method and Terminal Device”

A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 1.136(a). However, in no event, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER CHEN whose telephone number is (571)270-7241. The examiner can normally be reached Monday - Friday 8:00am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/PETER CHEN/Primary Examiner, Art Unit 2462